
	
		II
		110th CONGRESS
		1st Session
		S. 588
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Nelson of Florida
			 (for himself, Mr. Reid, and
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase the Medicare caps on graduate medical education positions for States
		  with a shortage of residents.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resident Physician Shortage
			 Reduction Act of 2007.
		2.Increasing the
			 Medicare caps on graduate medical education positions for states with a
			 shortage of residents
			(a)Direct Graduate
			 Medical EducationSection 1886(h)(4)(F) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(4)(F)) is amended—
				(1)in clause (i), by
			 inserting clause (iii) and after subject to;
			 and
				(2)by adding at the
			 end the following new clause:
					
						(iii)Increase in
				caps on graduate medical education positions for states with a shortage of
				residents
							(I)In
				generalFor cost reporting periods beginning on or after the date
				that is 16 months after the date of enactment of the
				Resident Physician Shortage Reduction Act of
				2007, the Secretary shall increase the otherwise applicable limit
				on the total number of full-time equivalent residents in the field of
				allopathic or osteopathic medicine determined under clause (i) with respect to
				a qualifying hospital in an eligible State by an amount determined appropriate
				by the Secretary. Such increase shall be phased-in over a period of 5 cost
				reporting periods beginning with the first cost reporting period in which the
				increase is applied under the previous sentence to the hospital. For each
				eligible State the aggregate number of such increases shall be—
								(aa)not less than
				15; and
								(bb)not greater than
				the State resident cap increase.
								(II)Qualifying
				hospitalIn this clause, the term qualifying
				hospital means a hospital located in an eligible State that the
				Secretary determines should receive an increase under this clause in the
				otherwise applicable limit on the total number of full-time equivalent
				residents in the field of allopathic or osteopathic medicine.
							(III)Eligible
				StateIn this clause, the term eligible State means
				a State for which the National median medical resident ratio exceeds the State
				medical resident ratio.
							(IV)State resident
				cap increaseIn this clause, the term State resident cap
				increase means, with respect to a State, 1/4 of
				the product of—
								(aa)the difference
				between the National median medical resident ratio and the State medical
				resident ratio; and
								(bb)the State
				population (as determined for purposes of subclause (VI)).
								(V)National median
				medical resident ratioIn this clause, the term National
				median medical resident ratio means the median of all State medical
				resident ratios.
							(VI)State medical
				resident ratioIn this clause, the term State medical
				resident ratio means, with respect to any State, the ratio of full-time
				equivalent residents in the State in approved medical residency training
				programs as of the date of enactment of the Resident Physician Shortage Reduction Act of
				2007 to the population of the State as of such date, as
				determined by the Secretary.
							(VII)StateIn
				this clause, the term State means a State and the District of
				Columbia.
							(VIII)Considerations
				in determining resident cap increasesIn determining whether a
				hospital is a qualifying hospital, and how much of an increase in the resident
				cap a qualifying hospital shall receive under subclause (I), the Secretary
				shall take into consideration the demonstrated likelihood of the hospital
				filling resident positions that would be made available as a result of such
				increase within the first 3 cost reporting periods beginning on or after the
				date that is 16 months after the date of enactment of the
				Resident Physician Shortage Reduction Act of
				2007. The Secretary shall also take into consideration whether
				the new resident positions will be in primary care, preventive medicine, or
				geriatrics
				programs.
							.
				(b)Indirect
			 Medical EducationSection 1886(d)(5)(B) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)(5)(B)) is amended by adding at the end the following new
			 clause:
				
					(x)Clause (iii) of subsection (h)(4)(F)
				shall apply to clause (v) in the same manner and for the same period as such
				clause (iii) applies to clause (i) of such
				subsection.
					.
			
